            Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


  AERITAS, LLC,

                 Plaintiff                                 Case No. 6:19-cv-00189

                 v.                                        JURY TRIAL DEMANDED

  FOOT LOCKER, INC.,

                 Defendant



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Aeritas, LLC (“Aeritas” or “Plaintiff”) files this Complaint for patent infringement

against Foot Locker, Inc. (“Foot Locker” or “Defendant”), and alleges as follows:

                                  NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under 35 U.S.C. § 1 et seq.

                                            PARTIES

       2.       Aeritas is a limited liability company organized and existing under the laws of the

State of Texas with its principal place of business in Dallas, Texas.

       3.       Upon information and belief, Defendant, Foot Locker, is a corporation organized

and existing under the laws of the State of New York with a principal place of business in this

judicial district at 2901 S Capital of Texas Hwy Suite H15, Austin, TX 78746.

                                 JURISDICTION AND VENUE

       4.       This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a).
             Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 2 of 15



        5.       Upon information and belief, Defendant is subject to personal jurisdiction of this

Court based upon it having regularly conducted business, including the acts complained of herein,

within the State of Texas and this judicial district and/or deriving substantial revenue from goods

and services provided to individuals in Texas and in this District.

        6.       Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400 because

Defendants have committed acts of infringement and have regular and established places of

business in this judicial district.

                          OVERVIEW OF THE FOOT LOCKER APP

        7.       Defendant provides for its customers use the Foot Locker App, which is available

for use with iOS and Android devices:




https://itunes.apple.com/us/app/foot-locker/id934030757?mt=8




COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 2
            Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 3 of 15




https://play.google.com/store/apps/details?id=com.footlocker.approved&hl=en_US

       8.       To enable use of the enhanced features of the Foot Locker App, Foot Locker

requires to user to enable location and notification services, which allows Foot Locker to determine

the location of the user’s device and to push notifications to the user’s device:




(Screen shots of Foot Locker App illustrating enabling location and notification features)

       9.       Foot Locker hosts a server that interfaces with the Foot Locker App. With the Foot

Locker App and server, Foot Locker establishes a profile for the user. A benefit provided to users

COMPLAINT FOR PATENT INFRINGEMENT                                                            PAGE | 3
          Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 4 of 15



with an established profile is VIP status. Users with VIP status can receive push notifications

tailored to the user’s interests, can check into Foot Locker stores, and can identify the nearest Foot

Locker store that has particular desired inventory in stock.




https://play.google.com/store/apps/details?id=com.footlocker.approved&hl=en_US




COMPLAINT FOR PATENT INFRINGEMENT                                                            PAGE | 4
         Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 5 of 15




(Screen shots of Foot Locker App illustrating features of the Foot Locker user profile)

       10.     With the Foot Locker App, users are able to search for items using spoken voice

input. The Foot Locker App provides a return result for the searched item that includes links to

additional information in a drill-down menu. The Foot Locker App additionally provides a link to


COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 5
         Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 6 of 15



a store locator function that identifies nearby Foot Locker stores that have the selected item in

stock.




(Screen shots of Foot Locker App illustrating features of the Foot Locker user profile)




COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 6
         Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 7 of 15



       11.     With the Foot Locker App and locations services enabled, users are able to check

into local Foot Locker stores to obtain additional benefits and notifications, including reserving

selected shoes and use of the “countdown” feature.




https://www.footlocker.com/ns/showcases/launch-reservation/FLAppFAQ%20v5.pdf




https://developers.google.com/nearby/notifications/get-started




COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE | 7
        Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 8 of 15




https://www.youtube.com/watch?v=N7ow0F9AMTo

                                      COUNT I
                      (Infringement of U.S. Patent No. 7,706,819)

      12.   Aeritas incorporates paragraphs 1 through 11 as though fully set forth herein.




COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 8
         Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 9 of 15



       13.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,706,819 (the “’819

Patent”), entitled MIXED-MODE INTERACTION, which issued on April 27, 2010. A copy of

the ’819 Patent is attached as Exhibit A.

       14.     The ’819 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       15.     Defendants have been and are now infringing one or more claims of the ’819 Patent

under 35 U.S.C. § 271 by making and using the Foot Locker App with users’ iOS and Android

devices and the Foot Locker server in the United States without authority.

       16.     Defendant has also infringed the ’819 Patent by encouraging users of the Foot

Locker App to use the user’s iOS or Android devices with the Foot Locker App to practice the

claims of the ’819 Patent.

       17.     Claim 1 recites:

               1.     A method comprising:

                       receiving spoken input from a wireless communication device;

                       obtaining data identifying a current location of the wireless communication

                              device;

                       based on the current location of the wireless communication device and the

                              spoken input, retrieving information;

                       delivering, to the wireless communication device by a notification server, a

                              non-verbal response to the spoken input, the non-verbal response

                              based on the retrieved information and including a drill-down menu

                              by which additional information related to the retrieved information

                              can be obtained; and



COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 9
         Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 10 of 15



                          providing additional information related to the retrieved information in

                                 response to receipt of at least one additional input provided via the

                                 drill-down menu.

       18.     More particularly, Defendants infringe at least claim 1 of the ’819 Patent.

Defendants receive spoken input from a wireless communication device (e.g., when a user searches

for a location or specific store using voice input). Defendants obtain data identifying the current

location of the mobile device (e.g., as evidenced by permissions required to access the device’s

location and subsequent provision of location-based information and the location of the device on

a search result map). Based on the location and the spoken input, Defendants retrieve information

(e.g., the nearby availability of stores subject to the voice search). Defendants deliver to the

wireless device by a notification server, a non-verbal response to the spoken input, the non-verbal

response based on the retrieved information and including a scroll-down menu by which additional

information related to the retrieved information can be obtained (e.g., the nearby stores subject to

the voice search, distance to mobile device). Defendants provide additional information related to

the retrieved information in response to receipt of at least one additional input provided via the

scroll-down menu (e.g., distance and other information about nearby stores in response to selection

of the “nearest” link).

       19.     Aeritas has been damaged by Defendant’s infringing activities.

                                             COUNT II
                             (Infringement of U.S. Patent No. 8,055,285)

       20.     Aeritas incorporates paragraphs 1 through 11 as though fully set forth herein.

       21.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,055,285 (the “’285

Patent”), entitled MIXED-MODE INTERACTION, which issued on November 8, 2011. A copy

of the ’285 Patent is attached as Exhibit B.


COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 10
         Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 11 of 15



       22.     The ’285 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       23.     Defendants have been and are now infringing one or more claims of the ’285 Patent

under 35 U.S.C. § 271 by making and using the Foot Locker App with users’ iOS and Android

devices and the Foot Locker server in the United States without authority.

       24.     Defendant has also infringed the ’285 Patent by encouraging users of the Foot

Locker App to use the user’s iOS or Android devices with the Foot Locker App to practice the

claims of the ’285 Patent.

       25.     Claim 1 recites:

               1.      A method, comprising:

                       at a first time, receiving and storing an input in a user profile in a database,

                               the input comprising consumer interest data;

                       at a second time distinct from the first time, obtaining data identifying a

                               current location of the mobile communication device;

                       based on the input stored in the user profile and the current location of the

                               mobile communication device, initiating a search to locate

                               information pertinent to the input;

                       receiving results derived from the search; and

                       in response to the input and the search, delivering, by a notification server,

                               information to the mobile communications device.

       26.     More particularly, Defendants infringe at least claim 1 of the ’285 Patent.

Defendants receive and store an input in a user profile in a database, the input comprising consumer

interest data (e.g., items in “Favorites”). At a second time, data identifying a current location of



COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 11
         Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 12 of 15



the mobile communications device on which the Accused Instrumentality is installed is obtained

(e.g., upon application launch or return to Favorites). Based on the input and location, Defendants

perform a search to locate pertinent information (e.g., selection of “Favorites” from the results in

a search for nearby stores) and receive the results of such search, distance from mobile device.

Defendants then provide the information to the mobile communications device.

       27.     Aeritas has been damaged by Defendant’s infringing activities.

                                            COUNT III
                             (Infringement of U.S. Patent No. 9,888,107)

       28.     Aeritas incorporates paragraphs 1 through 11 as though fully set forth herein.

       29.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,888,107 (the “’107

Patent”), entitled MIXED-MODE INTERACTION, which issued on February 6, 2018. A copy of

the ’107 Patent is attached as Exhibit C.

       30.     The ’107 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       31.     Defendants have been and are now infringing one or more claims of the ’107 Patent

under 35 U.S.C. § 271 by making and using the Foot Locker App with users’ iOS and Android

devices and the Foot Locker server in the United States without authority.

       32.     Defendant has also infringed the ’107 Patent by encouraging users of the Foot

Locker App to use the user’s iOS or Android devices with the Foot Locker App to practice the

claims of the ’107 Patent.

       33.     Claim 5 recites:

               5.      Apparatus, comprising:

                       a processor;

                       computer memory holding computer program instructions to:


COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 12
         Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 13 of 15



                       receive first data indicating a permission to provide a mobile device user a

                               notification, the notification having an associated notification

                               criteria;

                       at a given time, determine a location of a mobile device;

                       based at least in part on a determined location of the mobile device and the

                               notification criteria, to provide to the mobile device the notification,

                               the notification being associated at the mobile device with one of:

                               an audible, visual and tactile alert;

                       receive second data as a result of an input being received at the mobile

                               device following the notification;

                       retrieve information associated with the input and the determined location

                               of the mobile device; and

                       provide to the mobile device a response to the input, the response based on

                               the retrieved information;

                       wherein the computer program instructions comprise a rules engine that

                               comprises first and second components, a first component that

                               evaluates the notification criteria, and a second component that

                               executes notification rules.

       34.     More particularly, Defendants infringe at least claim 5 of the ’107 Patent. On

information and belief, Defendants employ a processor and computer memory holding computer

program instructions to perform the functions described herein. Defendants receive data indicating

permission to provide a notification to a mobile device user in accordance with notification criteria

(e.g., according to App notification settings). At a given time, Defendants determine the location



COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 13
         Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 14 of 15



of the mobile device (e.g., as evidenced by permissions required to access the device’s location

and subsequent provision of location-based information). Based on the location and notification

criteria, Defendants provide at least a visual alert notification (e.g., a push notification to the

mobile device when a user arrives at a Foot Locker store). Defendants receive second data as a

result of an input being received at the mobile device (e.g., interaction with the notification),

retrieve information associated with the input and location (e.g., information about the specific

Foot Locker store), and provide responsive information to the mobile device (e.g., store

information). On information and belief, the program instructions include first and second

components of a rules engine to evaluate notification criteria and execute notification rules (e.g.,

as evidenced by the provision of a notification based on conditions).

       35.     Aeritas has been damaged by Defendant’s infringing activities.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

       1.      declaring that the Defendant has infringed the ’819, the ’285, and the ’107

               Patents;

       2.      awarding Plaintiff its damages suffered as a result of Defendant’s infringement of

               the ’819, the ’285, and the ’107 Patents;

       3.      awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

       4.      granting Plaintiff such further relief as the Court finds appropriate.

                                        JURY DEMAND

       Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.




COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 14
       Case 6:19-cv-00189-ADA Document 1 Filed 03/05/19 Page 15 of 15



      Dated: March 5, 2019              Respectfully submitted,



                                        /s/ Raymond W. Mort, III
                                        Raymond W. Mort, III
                                        Texas State Bar No. 00791308
                                        raymort@austinlaw.com

                                        THE MORT LAW FIRM, PLLC
                                        100 Congress Ave, Suite 2200
                                        Austin, Texas 78701
                                        Tel/Fax: (512) 865-7950

                                        ATTORNEYS FOR PLAINTIFF
                                        AERITAS, LLC




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 15
